Citation Nr: 0408237	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for right flank pain. 

2.  Entitlement to an original disability evaluation in 
excess of 10 percent for Hashimoto thyroiditis and 
hypothyroidism. 

3.  Entitlement to an original disability evaluation in 
excess of 10 percent for migraines.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski


INTRODUCTION

The veteran served on active duty from October 1993 to 
November 1998.       

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in October 1999 and May 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The October 1999 
rating decision granted service connection for Hashimoto 
thyroiditis and hypothyroidism and assigned a 10 percent 
evaluation from November 22, 1998.  Service connection was 
also granted for migraine headaches and a zero percent 
evaluation was assigned from November 22, 1998.  In May 2002, 
a 10 percent evaluation was assigned to the migraine 
headaches from November 22, 1998.  The October 1999 and May 
2002 rating decisions denied entitlement to service 
connection for right flank pain.  

The Board notes that the October 1999 rating decision granted 
service connection for allergic rhinitis and assigned a zero 
percent evaluation from November 22, 1998.  The veteran 
timely appealed this issue.  However, at the July 2003 Board 
hearing, the veteran stated that she wanted to withdraw this 
issue from appeal.  Therefore, this issue is no longer before 
the Board.  See 38 C.F.R. § 20.204 (2003).    

In July 2003, the veteran testified before the undersigned at 
a hearing at the RO.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At her hearing, the veteran testified that she was receiving 
treatment at a VA facility for all of the conditions 
currently on appeal.  The claims folder does not contain VA 
outpatient treatment records.  The Board is obligated to seek 
these records prior to adjudicating her appeal.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).

An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board finds that another VA examination is necessary in 
order to determine the nature and etiology of the right flank 
pain.  There is medical evidence of right flank pain in 
service.  An October 1997 service medical record indicates 
that the veteran had complaints of intermittent right flank 
pain.  An October 1997 urology clinic treatment record 
indicates that the IVP was negative.  The assessment was 
normal urologic workup, likely the flank pain is 
musculoskeletal.  An October 1998 report of medical history 
indicates that the veteran reported having recurrent back 
pain.  

More recent medical evidence shows that the veteran continues 
to have intermittent right flank pain.  The February 1999 VA 
examination report indicates that the veteran reported having 
occasional right flank pain for the past two years.  The 
veteran's right flank pain was without any history of 
accident or trauma involving the flank.  The veteran reported 
that the pain was non-radiating and it was present once or 
twice a month and the pain lasts one day.  The pain was 
currently not present.  It was not reproduced with palpation 
to the right flank.  The diagnosis was history of right flank 
pain of unclear etiology.  The Board finds that another VA 
examination is necessary to determine the nature and etiology 
of the right flank pain.      

At the hearing, the veteran testified that her migraine and 
thyroid disease were worse than was reported on the most 
recent VA examinations in February 2002.  Because of the 
evidence of worsening since the last examination, and the 
possibility of relevant outstanding treatment records, new 
examinations are needed to determine the severity of 
migraines and thyroid disease.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995). 

Accordingly, this case is remanded for the following action: 

1.  The RO should obtain all records of 
the veteran's treatment for right flank 
pain, migraines, and thyroid disease at 
the VA Medical Center in San Diego, 
California, including the outpatient 
treatment clinic at Mission Valley, since 
November 1998.

2.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and etiology of the right flank 
pain.  The examiner should specify all 
current diagnoses and specify the 
underlying pathology for the right flank 
pain.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (probability of 50 
percent or more) that any current 
disability manifested by right flank pain 
first manifested in service or is the 
result of a disease or injury in service.  
The examiner should provide a rationale 
for all conclusions reached.

2.  The veteran should be afforded an 
endocrinology examination to evaluate the 
severity of her service connected thyroid 
disease.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should note 
whether the thyroid disease is manifested 
by fatigability, constipation, mental 
sluggishness, mental disturbance 
(dementia, slowing of thought, or 
depression), muscular weakness, mental 
disturbance, weight gain, cardiovascular 
involvement, or bradycardia.

3.  The veteran should be afforded a 
neurologic examination to evaluate her 
migraines.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
note the frequency of prostrating attacks 
and whether they result in severe 
economic inadaptability.

4.  Then the RO should readjudicate the 
issue of entitlement to service 
connection for right flank pain.  If all 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and her representative.  The case should 
then be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


